Case 1:16-cv-06848-BMC Document 525 Filed 02/24/20 Page 1 of 2 PageID #: 14071



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 SECURITIES AND EXCHANGE COMMISSION,

                                    Plaintiff,

         -v-                                                           No. 16-cv-6848 (BMC)

PLATINUM MANAGEMENT (NY) LLC;
PLATINUM CREDIT MANAGEMENT, L.P.;
MARK NORDLICHT;
DAVID LEVY;
DANIEL SMALL;
DEAN GRAYSON as representative of the
  Estate of Uri Landesman;
JOSEPH MANN;
JOSEPH SANFILIPPO; and
JEFFREY SHULSE,
                           Defendants.
---------------------------------------------------------------X

                    ORDER APPROVING RECEIVER'S MOTION FOR ORDER
               APPROVING HER SETTLEMENT WITH SCHAFER AND WEINER, PLLC


                     THIS MATTER coming before the Court on the Motion (along with all supporting

               papers, the "Motion") of Melanie L. Cyganowski, the duly appointed receiver (the "Receiver")

of Platinum Credit Management, L.P ., Platinum Partners Credit Opportunities Master Fund LP, Platinum

Partners Credit Opportunities Fund (TE) LLC, Platinum Partners Credit Opportunities Fund LLC,

Platinum Partners Credit Opportunities Fund (BL) LLC, Platinum Liquid Opportunity

Management (NY) LLC, Platinum Partners Liquid Opportunity Fund (USA) L.P., Platinum Partners

Liquid Opportunity Master Fund L.P., Platinum Partners Credit Opportunities Fund International Ltd

and Platinum Partners Credit Opportunities Fund International (A) Ltd (collectively,               the

"Receivership       Entities"     and     the     receivership      estates   of   which,   the "Receivership

Estate"), for entry of an order approving the Settlement Agreement between the
Case 1:16-cv-06848-BMC Document 525 Filed 02/24/20 Page 2 of 2 PageID #: 14072



 Receiver and Schafer and Weiner, PLLC ("S&W''), executed January 16, 2020 (the

"Settlemenf'), a fully-executed copy of which is attached as Exhibit A to the Receiver's

Declaration in Support of the Motion [Dkt. Nos. 520] and the Court .having considered the

Motion and exhibits and other documents filed in support of the Motion; and the Court having

found that the Motion complies with applicable standards for granting the relief requested therein

and that the settlement is in the best interests of the Receivership; and after due deliberation and

for good and sufficient cause shown; it is hereby

          ORDERED that the Motion is granted; and it is further

          ORDERED that the Settlement, and each of the terms therein, is approved; and it is

further

          ORDERED that, in accordance with the terms of the Settlement, each of the Receiver

and the Receivership Entities is hereby permanently enjoined from filing or pursuing any claim

against S&W, its partners, shareholders, members, employees, agents and representatives which

in any way arises from or relates to S&W's representation of the Receivership Estate or any of

the Receivership Entities, except for any claim for payments or performance due from S&W

under the terms of the Settlement or the exhibit thereto; and it is further

          ORDERED that, in accordance with the terms of the Settlement, the United States

Securities and Exchange Commission is hereby permanently enjoined from filing or pursuing

any monetary claim against S&W, its partners, shareholders, members, employees, agents and

representatives for damage to the Receivership Estate which in any way arises from or relates to

S&W's representation of the Receivership Estate or any of the Receivership Entities, except for

any claim for payments or performance due from S&W under the terms of the Settlement or the

exhibit thereto.
                       SO ORDERED. 2/24/2020
                                                  Digitally signed by Brian M.
                                                  Cogan
                                                _______________
                                                                   U.S.D.J.
